UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February7, 2012 (January 26, 2012) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 23-2215075 (Commission File Number) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA19512 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (800) 822-3321 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure On January 26, 2012, National Penn Bancshares, Inc. made a webcast presentation of information on its results of operations for the quarter and year ended December 31, 2011. Upon conclusion of the presentation, National Penn conducted a question and answer session on the webcast. A transcript of the question and answer session (which has been edited for clarity) is furnished in this report, pursuant to this Item 7.01, as Exhibit 99.1.No part of this report shall be deemed incorporated by reference into any registration statement filed under the Securities Act of 1933. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Transcript of webcast and question and answer session of the National Penn Bancshares, Inc. webcast conducted on January 26, 2012 (furnished pursuant to Item 7.01 hereof). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PENN BANCSHARES, INC. Date: February 7, 2012 By: /s/ Scott V. Fainor Name: Scott V. Fainor Title: President and CEO 3 EXHIBIT INDEX Number Description Method of Filing Transcript of webcast and question and answer session of the National Penn Bancshares, Inc. Webcast conducted on January 26, 2012 (furnished pursuant to Item 7.01 hereof). Furnished herewith. 4
